Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because:
In FIG. 17C, “Simulation Comparison Function 1351” should be labeled “Simulation Comparison Function 1750”. See specification [00112] line 8.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
Paragraph [0002] line 8, “system (1700) described below in FIG. 17 and the accompanying description” should read  “system (1800) described below in FIG. 18 and the accompanying description”.
Paragraph [0007] line 2, “pressure of production (151)” should read “pressure of production (121)”.
Paragraph [0007] lines 7-8, “temperature of production (151)” should read “temperature of production (121)”. 
Paragraph [0007] line 13, “flow rate of production (151)” should read “flow rate of production (121)”. 
Paragraph [0008] lines 12-13, “system (1700) described below with regard to FIG. 17 and the accompanying description” should read  “system (1800) described below with regard to FIG. 18 and the accompanying description”.
Paragraph [0009] line 14, “wellhead data (142)” should read “wellhead data (140)”.
Paragraph [0068] line 1, “Block 950” should read “Block 940”.
Paragraph [0090] lines 1-2, “Dynamic Programming Algorithm Z (1490)” should “Dynamic Programming Algorithm C (1490)”.
Paragraph [0092] lines 3-4, “at the cells adjacent to block B (1402) to determine a 2x2 block (i.e., block I (1409))” should read “at the cells adjacent to block B (1402) to determine a 2x2 block (i.e., block M (1413))”.
Paragraph [0092] lines 9-10, “Thus, the resulting coarsening scenario D (1462) results in fewer total blocks than coarsening scenario D (1461)” should read “Thus, the resulting coarsening scenario D (1462) results in fewer total blocks than coarsening scenario C (1461)”.
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:  
In claim 9 line 2, “the computer processor” should read “a computer processor” because the limitation lacks antecedent basis.
Appropriate correction is required.

Claim Interpretation
The terms “LGR” in claims 6 and 9-12, and specifically the terms LGR in “LGR object statements” in claim 9 line 6, are interpreted lexicographically to mean “local grid refinement and coarsening” (see Specification [0011] lines 1-3) rather than only “local grid refinement” as may be understood in a plain meaning interpretation of the term.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9, 11-12, 14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Recent Developments in Unstructured Aggregation-Based Upscaling for Simulation Workflows and Applications” (Thomas)

With respect to claim 1, Thomas teaches A method, comprising (Aggregation-based upscaling has recently emerged as a favorable alternative to conventional upscaling methods in reservoir simulation workflows, [Abstract] paragraph 2 lines 1-2): obtaining, by a computer processor (FIG. 23 shows CPU time, [page 14]), a property mask (user supplies cutoff or threshold values, [page 3 paragraph 7 line 1]; equation (2) shows how threshold is applied giving result m of 1 or 0 for each cell, [page 4]) based on model data (properties denoted with lower case i for the fine grid cells, [page 3 paragraph 3 line 1]) for a reservoir region of interest (zone of interest, [page 3 paragraph 6 line 5]); adjusting, by the computer processor, a first grid region (defined by equation (1), [page 3]; for example one L3 square of FIG. 3, [page 4]) within the property mask to produce an expanded grid region (form a candidate list of aggregates, and construct aggregates [page 4 paragraph 3 lines 1-7]; for example entire region labeled L3 in FIG. 3 is expanded region, [page 4]); performing, by the computer processor, an edge smoothing operation to the expanded grid region to produce a smoothed grid region (modify the target level based on the values assigned to their neighbors to produce smoothed and buffered aggregates, [page 5 paragraph 2 lines 2-4]; see FIG. 5, which smooths and buffers regions of FIG. 2, [page 5]); generating, by the computer processor, a coarsened grid model using the model data, a lookup operation, and an adjusted property mask comprising the smoothed grid region (perform single-phase transmissibility upscaling, [page 7 paragraph 1 line 1]; to generate coarse interface transmissibilities, [page 7 paragraph 2 line 4]; model data and lookup operation map to looking up porosity while calculating transmissibility of each cell i, [page 8 paragraph 4 line 1]; the adjusted property mask maps to aggregates I, [page 8 paragraph 3 line 1]; that are further adjusted after smoothing to include discrete features such as faults, [page 5 paragraph 2]-[page 6 paragraph 2]); and performing, by the computer processor, a reservoir simulation of the reservoir region of interest using the coarsened grid model (coarse scale connection graph used as input to reservoir simulations, [page 7 paragraph 1 lines 2-3]; in general, the method is selectively coarsening areas of interest for reservoir simulation workflows, [Abstract] bullet points (i) and (ii).).

With respect to claim 2, Thomas teaches all of the limitations of claim 1, as noted above. Thomas further teaches generating a box blur filter having a predetermined kernel size; and adjusting the size of the first grid region by applying the box blur filter to the property mask (buffering and smoothing operations to remove small holes in levels and ensure change in level not more than 1, [page 5 paragraph 1 lines 5-7]).

With respect to claim 3, Thomas teaches all of the limitations of claim 1, as noted above. Thomas further teaches generating a box blur filter (buffering and smoothing operations [page 5 paragraph 1]) having a predetermined kernel size based on a number of disconnected entities within the property mask (specified number of neighbors that are finer level cells than the current level, [page 5 paragraph 1 line 4]), and wherein the predetermined kernel size is adjusted to reduce the number of disconnected entities within the property mask  (to remove small holes in levels and ensure change in level not more than 1, [page 5 paragraph 1 lines 5-7]).

With respect to claim 6, Thomas teaches all of the limitations of claim 1, as noted above. Thomas further teaches generating a plurality of local grid refinement and coarsening (LGR) statements (list of aggregates described as pairs of level indices (la,lv)i, [page 4 paragraph 3 line 6]) based on the adjusted property mask (where clause of equation (2), [page 4]), wherein a respective LGR statement among the plurality of LGR statements maps a plurality of cells to one or more coarsened cells in the coarsened grid model (indices map to the coarseness level, for example when la = La, the index is referring to the coarsest level, [page 4 paragraph 3 line 2]).

With respect to claim 7, Thomas teaches all of the limitations of claim 1, as noted above. Thomas further teaches herein the property mask is generated by applying a predetermined threshold to a predetermined reservoir property within the model data (coarsening property value dcut is user supplied , [page 3 paragraph 7 line 1]), and wherein the reservoir property corresponds to flow property data within the reservoir region of interest (the main property used  for the aggregates I is transmissibility t, which incorporates multiple reservoir flow properties into a single value including porosity, pressure and flux using equations (4), (5), and (6), [page 8 paragraphs 3-5]).

With respect to claim 8, Thomas teaches all of the limitations of claim 1, as noted above. Thomas further teaches performing a second reservoir simulation of the reservoir region of interest (one or more well-driven flows can be added to the set of global flows to improve accuracy in the near-well region, [page 8 paragraph 2 lines 1-2]) using a fine-grid model comprising the model data (compute fine grid transmissibility, [page 7 paragraph 4 line 1]); and determining a plurality of streamlines (connections between wells, [page 8 paragraph 2 line 2]) within the reservoir region of interest using the second reservoir simulation (solve global flow problems in each coordinate direction, [page 7 paragraph 6 lines 1-2]), wherein the property mask is determined from the plurality of streamlines (enables upscaling of transmissibility, [page 8 paragraph 2 line 2]; coarse scale connection graph used as input to reservoir simulations, [page 7 paragraph 1 lines 2-3]; Appendix gives more details regarding computing upscaled transmissibility from fine grid cells, [pages 18-19]).

With respect to claim 9, Thomas teaches A method, comprising (Aggregation-based upscaling has recently emerged as a favorable alternative to conventional upscaling methods in reservoir simulation workflows, [Abstract] paragraph 2 lines 1-2): obtaining, by the computer processor (FIG. 23 shows CPU time, [page 14]), a binary mask (user supplies cutoff or threshold values, [page 3 paragraph 7 line 1]; equation (2) shows how threshold is applied giving result m of 1 or 0 for each cell, [page 4]) based on a plurality of local grid refinement and coarsening (LGR) statements (where predicate of equation (2) for each k, [page 4]) and model data (properties denoted with lower case i for the fine grid cells, [page 3 paragraph 3 line 1]) for a reservoir region of interest (zone of interest, [page 3 paragraph 6 line 5]), wherein the binary mask corresponds to a respective coarsening level of a grid model (coarsening level is denoted k, [page 3 paragraph 7 line 1]); determining, by the computer processor, a plurality of LGR object statements using a decomposition algorithm and the binary mask (list of aggregates described as pairs of level indices (la,lv)i, [page 4 paragraph 3 line 6]), wherein the plurality of LGR object statements describe an amount of coarsening for cells (indices map to the coarseness level, for example when la = La, the index is referring to the coarsest level, [page 4 paragraph 3 line 2]) within a predetermined grid shape (defined by aggregate dimensions in each direction and may be isotropic for simplicity, [page 3 paragraph 2 line 3]); and performing, by the computer processor, a reservoir simulation of the reservoir region of interest using a coarsened grid model based on the plurality of LGR object statements and the model data (the method is selectively coarsening areas of interest for reservoir simulation workflows, [Abstract] bullet points (i) and (ii)).

With respect to claim 11, Thomas teaches all of the limitations of claim 9, as noted above. Thomas further teaches performing a first search of the binary mask using a first shape (for example one L3 square in FIG. 3, [page 4]; start with the coarsest level La and consider whether each candidate aggregate meets the length requirement min(la)i<la, [page 2 paragraph 3 lines 2-3]; the first shape is isotropic for simplicity, [page 3 paragraph 2 lines 2-3]); generating a first LGR object statement among the plurality of LGR object statements based on the first shape (reform the aggregate list for that level, [page 4 paragraph 3 line 4]); excluding the first shape from the binary mask to produce a remaining portion of the binary mask (proceed to the next finer level, [page 4 paragraph 3 line 4]); and generating a second LGR object statement among the plurality of LGR object statements based on a second shape smaller than the first shape (one L2 square of FIG. 3, [page 4]) and the remaining portion of the binary mask (repeat process until procedure terminates at finest level, [page 4 paragraph 3 line 5]; see FIG. 3 where three levels are highlighted, [page 4]).

With respect to claim 12, Thomas teaches all of the limitations of claim 9, as noted above. Thomas further teaches herein at least one LGR statement among the plurality of LGR statements comprises a first coordinate describing a plurality of cells within a fine-grid model in a first direction (first coordinate in final pair of indices (la, lv)i is the areal level designation la, [page 4 paragraph 3 lines 6-7]), a second coordinate describing the plurality of cells within the fine-grid model in a second direction (second coordinate in final pair of indices (la, lv)i is the vertical level designation lv, [page 4 paragraph 3 line 6]; [page 4 paragraph 1 line 1]), and a coarsening value describing a number of cells that result in a coarsened grid model (the value of La and lv gives the coarsening value, for example if la = La then coarsest value, [page 4 paragraph 3 line 2]), and wherein at least one LGR object statement among the plurality of LGR object statements comprises a third coordinate that defines a beginning of a continuous series of cells in the fine-grid model (third coordinate in (la, lv)i is the fine grid cell designation i, [page 4 paragraph 3 line 6]; [page 3 paragraph 3 line 1]) and a length of the continuous series of cells (must honor Cartesian logic which incorporates length and a continuous series of cells, [page 4 paragraph 3 lines 7-8], logic defined by equation (1), [page 3]).

With respect to claim 14, Thomas teaches A method, comprising (Aggregation-based upscaling has recently emerged as a favorable alternative to conventional upscaling methods in reservoir simulation workflows, [Abstract] paragraph 2 lines 1-2): obtaining, by a computer processor (FIG. 23 shows CPU time, [page 14]), model data (properties denoted with lower case i for the fine grid cells, [page 3 paragraph 3 line 1]) for a reservoir region of interest (construct coarsening property from multiple sources for predetermined zones of interest, [page 3 paragraph 6 lines 4-5]; areal coarsening property example is Euclidean distance from wells and faults, [page 3 paragraph 6 line 3]; and vertical coarsening property is layer flux metrics, [page 4 paragraph 1 line 3]); obtaining, by the computer processor, a coarsening mask describing one or more coarsening levels among a plurality of cells within the model data (user supplies cutoff or threshold values based on property values, [page 3 paragraph 7 line 1]; equation (2) shows how threshold is applied giving result m of 1 or 0 for each cell, [page 4]); generating, by the computer processor, a first coarsening scenario using a first combinatorial algorithm and the coarsening mask (form candidates list of aggregates using equation (2), [page 4 paragraph 4 line 1]); determining whether the first coarsening scenario satisfies a predetermined criterion (first coarsening scenario with level L1, and consider whether each aggregate meets the requirement of min(l_a)_i <l_a, [page 4 paragraph 3 lines 3-4]; meaning enough cells fit to honor the Cartesian logic of equation (1), [page 3]); generating, by the computer processor and in response to the first coarsening scenario failing to satisfy the predetermined criterion, a second coarsening scenario using a second combinatorial algorithm and the coarsening mask (when aggregate cannot be formed update cells to next finer level, [page 4 paragraph 3 lines 3-4]; second coarsening scenario is level L2, and the second combinatorial algorithm is eq. (2) with the new cutoff property d_i > d^cut_k for L2, [page 4]), wherein the second coarsening scenario satisfies the predetermined criterion (compare FIG. 2 and FIG. 3, the zone labeled L2 in FIG. 3 was marked as level 3 in FIG. 2, meaning it did not honor Cartesian logic under L3, but did so under L2, [page 4]); performing, by the computer processor, a reservoir simulation of the reservoir region of interest using a coarsened grid model based on the model data and the second coarsening scenario (coarse scale connection graph used as input to reservoir simulations, [page 7 paragraph 1 lines 2-3]; in general, the method is selectively coarsening areas of interest for reservoir simulation workflows, [Abstract] bullet points (i) and (ii).).

With respect to claim 17, Thomas teaches all of the limitations of claim 14, as noted above. Thomas further teaches wherein the first coarsening scenario and the second coarsening scenario are greedy algorithms (the first iteration of equation and second iteration of equation (2) are greedy algorithms in that the heuristic considers the coarsest level for each cell first, and then downsizes if necessary to honor Cartesian logic, [page 4 paragraph 3 lines 1-4]), wherein the first coarsening scenario uses a first block size to determine a first predetermined number of blocks within the coarsening mask (first iteration is the coarsest level (Level 3 in example) where l_a = L_a, [page 4 paragraph 3 line 2]; which appears to be 16 fine grid squares in FIG. 2 and FIG. 3, [page 4]), wherein the second coarsening scenario uses a second block size to determine a second predetermined number of blocks within the coarsening mask (the second iteration is the next finer level (Level 2 in the example), [page 4 paragraph 3 line 4]; appears to be 4 fine grid squares in FIG. 2 and FIG. 3, [page 4]), and wherein the first block size is larger than the second block size (coarsest is larger than next finer level, [page 4 paragraph 3 lines 1-4]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over  “Recent Developments in Unstructured Aggregation-Based Upscaling for Simulation Workflows and Applications” (Thomas) in view of “Coarsening of three-dimensional structured and unstructured
grids for subsurface flow” (Aarnes)
With respect to claim 4, Thomas teaches all of the limitations of claim 1, as noted above. Thomas further teaches generating a blur filter, wherein the smoothing operation (buffering and smoothing operations [page 5 paragraph 1]) generates a transition zone within the adjusted mask using the blur filter (buffering and smoothing operation ensure change in level not more than 1, [page 5 paragraph 1 lines 5-7]), and wherein the transition zone corresponds to a coarsening level among a plurality of coarsening levels between a maximum coarsening level and a maximum refinement level in the adjusted mask (Buffering iterations extend intermediate levels, [page 5 paragraph 1 line 6]).
Thomas does not teach that the blur filter is a Gaussian blur filter. However, Aarnes teaches the blur filter is a Gaussian blur filter (see Matlab code implementing the smoothing function [page 2188 col 2 paragraph 1 lines 1-3]).
It would have been obvious to one skilled in the art before the effective filing date to combine Thomas with Aarnes because this is applying a known technique (Aarnes) to a known device and method (Thomas) ready for improvement to yield predictable results. Thomas is the base reference that teaches all limitations except for what specific function to use for the smoothing function during the upscaling process. Thomas is ready for improvement because to implement the smoothing and buffering operations, a person needs a specific filter re-establish how the properties are distributed within a cell. Aarnes teaches a known technique of generating a pillar grid with boundary conditions at the four vertical boundaries (i.e. pillars) at the edges of each cell, and applying a Gaussian function to smooth the layers between the boundaries of each cell. One having ordinary skill in the art would have recognized that applying the known technique in Aarnes of applying a Gaussian smoothing function to a pillar grid would yield the predictable result of making the cells have connected layers between cells in Thomas. Therefore, it would have been obvious to combine Thomas with Aarnes to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Claim(s) 5, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  “Recent Developments in Unstructured Aggregation-Based Upscaling for Simulation Workflows and Applications” (Thomas) in view of GB 2519630A (Walsh)

With respect to claim 5, Thomas teaches all of the limitations of claim 1, as noted above. Thomas further does not teach wherein using the lookup operation comprises determining a respective coarsening level among a plurality of coarsening levels using a lookup table, and wherein the respective coarsening level is selected based on matching a predetermined range of values within the lookup table to a value within the adjusted property mask.
	However, Walsh teaches wherein using the lookup operation comprises determining a respective coarsening level among a plurality of coarsening levels using a lookup table  (cells stored in a table or other database structure that allows for filtering of cells based on geometry or property values, [0017] lines 2-5), and wherein the respective coarsening level (selected level of detail LOD, [0045] line 1) is selected based on matching a predetermined range of values within the lookup table to a value within the adjusted property mask (retrieving gridlets that satisfy the filters, with gridlets associated with values that satisfy the filters being retrieved and those that are not excluded, [0045] lines 1-6).
It would have been obvious to one skilled in the art before the effective filing date to combine Thomas with Walsh because this is applying a known technique (Walsh) to a known device and method (Thomas) ready for improvement to yield predictable results. Thomas is the base reference that teaches all limitations except for the specific data structure of a table for the lookup operation. Thomas is ready for improvement because to implement the operations described in Thomas on a computer, a person needs a table or some other database structure capable of receiving predicate clauses (i.e. filters), (equation (2) has a where clause in Thomas, [page 4]). Walsh teaches a known technique of storing cells in table that allows for filtering the cells by property values, (Walsh [0017] lines 3-5). Once a cell is selected, the entire gridlet may be located without further searching using a results file, (Walsh [0019] lines 9-11). One having ordinary skill in the art would have recognized that applying the known technique in Walsh of storing cells in a table that allows filtering by properties would yield the predictable result of making the cells accessible using the where predicates of Thomas (equation (2) of Thomas, [page 4]). Furthermore, the results file would allow entire gridlets to be accessed quickly rather than individual cells, (Walsh [0019] lines 1-11). Therefore, it would have been obvious to combine Thomas with Walsh to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 10, Thomas teaches all of the limitations of claim 9, as noted above. Thomas further teaches wherein the decomposition algorithm performs rectangular decomposition on the plurality of LGR statements, and wherein the predetermined grid shape is a rectangular block comprising a continuous series of cells.
However, Walsh teaches wherein the decomposition algorithm performs rectangular decomposition on the plurality of LGR statements (construct a hierarchy of 300 of gridlets 204 at two or more levels of detail at step 104, [0019] lines 1-3], see examples 200-1, 200-2, 200-3 in FIG. 3), and wherein the predetermined grid shape is a rectangular block comprising a continuous series of cells (rectangular shape and continuity is a result of how data is stored in the results file as a set of minimum and maximum values of cells or gridlets, [0019] lines 7-9).
It would have been obvious to one skilled in the art before the effective filing date to combine Thomas with Walsh because this is applying a known technique (Walsh) to a known device and method (Thomas) ready for improvement to yield predictable results. Thomas is the base reference that teaches all limitations except for the specific data structure of a table for the lookup operation. Thomas is ready for improvement because to implement the operations described in Thomas on a computer, a person needs a table or some other database structure capable of receiving predicate clauses (i.e. filters), (equation (2) has a where clause in Thomas, [page 4]). Walsh teaches a known technique of storing cells in table that allows for filtering the cells by property values, (Walsh [0017] lines 3-5). Once a cell is selected, the entire gridlet may be located without further searching using a results file, (Walsh [0019] lines 9-11). One having ordinary skill in the art would have recognized that applying the known technique in Walsh of storing cells in a table that allows filtering by properties would yield the predictable result of making the cells accessible using the where predicates of Thomas (equation (2) of Thomas, [page 4]). Furthermore, the results file would allow entire gridlets to be accessed quickly rather than individual cells, (Walsh [0019] lines 1-11). Therefore, it would have been obvious to combine Thomas with Walsh to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 13, Thomas teaches all of the limitations of claim 9, as noted above. Thomas further teaches wherein the decomposition algorithm is a graph-based decomposition algorithm (honoring Cartesian logic is a graph based decomposition, [page 4 paragraph 3 lines 7-8], see equation (1), [page 3]). 
Thomas does not teach using chords.
However, Walsh teaches using chords (chord is a result of how data is stored in the results file as a set of minimum and maximum values of cells or gridlets, [0019] lines 7-9).
It would have been obvious to one skilled in the art before the effective filing date to combine Thomas with Walsh because this is applying a known technique (Walsh) to a known device and method (Thomas) ready for improvement to yield predictable results. Thomas is the base reference that teaches all limitations except for the specific data structure of a table for the lookup operation. Thomas is ready for improvement because to implement the operations described in Thomas on a computer, a person needs a table or some other database structure capable of receiving predicate clauses (i.e. filters), (equation (2) has a where clause in Thomas, [page 4]). Walsh teaches a known technique of storing cells in table that allows for filtering the cells by property values, (Walsh [0017] lines 3-5). Once a cell is selected, the entire gridlet may be located without further searching using a results file, (Walsh [0019] lines 9-11). One having ordinary skill in the art would have recognized that applying the known technique in Walsh of storing cells in a table that allows filtering by properties would yield the predictable result of making the cells accessible using the where predicates of Thomas (equation (2) of Thomas, [page 4]). Furthermore, the results file would allow entire gridlets to be accessed quickly rather than individual cells, (Walsh [0019] lines 1-11). Therefore, it would have been obvious to combine Thomas with Walsh to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.


Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  “Recent Developments in Unstructured Aggregation-Based Upscaling for Simulation Workflows and Applications” (Thomas) in view of "Voxel agglomeration for accelerate estimation of permeability from micro-CT images" (Chung)
With respect to claim 15, Thomas teaches all of the limitations of claim 14, as noted above. Thomas does not teach determining a first partial coarsening scenario based on a first sub-grid of the coarsening mask using a third combinatorial algorithm; determining a second sub-grid of the coarsening mask, wherein the second sub-grid comprises a first plurality of cells that is greater than a second plurality of cells in the first sub-grid; and determining a second partial coarsening scenario and a third partial coarsening scenario based on the second sub-grid using the third combinatorial algorithm, wherein the third combinatorial algorithm begins at different locations within the second sub-grid for the second partial coarsening scenario and the third partial coarsening scenario.
However, Chung teaches determining a first partial coarsening scenario based on a first sub-grid of the coarsening mask using a third combinatorial algorithm (2x2x2 voxel/first sub grid using a third combinatorial algorithm of checking that voxel is entirely pore space, then the set is merged into 1 agglomerated voxel, [page 2 col 2 paragraph 3 lines 4-6]); determining a second sub-grid of the coarsening mask (process repeated for level 2 agglomerated grid, [page 2 col 2 paragraph 3 lines 6-7]), wherein the second sub-grid comprises a first plurality of cells that is greater than a second plurality of cells in the first sub-grid (level 2 agglomerated voxel has 64 voxels and level 1 has 8, [page 2 col 1 paragraph 3 lines 11-12]); and determining a second partial coarsening scenario and a third partial coarsening scenario based on the second sub-grid using the third combinatorial algorithm (a number of simulations/scenarios are considered to study impact of different initial scanning location, [page 6 col 1 paragraph 2 lines 1-4]), wherein the third combinatorial algorithm begins at different locations within the second sub-grid for the second partial coarsening scenario and the third partial coarsening scenario (different initial scanning locations include testing by shifting initial scanning location by one voxel in each direction, [page 6 col 1 paragraph 2 lines 4-8]).
It would have been obvious to one skilled in the art before the effective filing date to combine Thomas with Chung because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Thomas discloses a system and method that teaches all of the claimed features except for determining a second sub grid that is larger (i.e. has more cells) than a first sub-grid after using the first sub-grid AND determining multiple scenarios with different initial locations. With regard to the first idea of going from small aggregates to larger aggregates, Chung teaches a process that can be repeated with to a larger agglomerate at level 2, (Chung [page 2 col 2 paragraph 3 line 6]). Additionally, Chung teaches that by changing the scanning location, the absolute error actually does change, but the change in error is less than 1.83%, (Chung [page 6 col 1 paragraph 2 lines 6-9]; see also Table I, [page 6 col 2]). Chung specifically suggests that agglomeration methods are used for large scale reservoir simulations and multiphase flow simulations (Chung [page 2 col 1 paragraph 2 lines 10-17]) which is the purpose disclosed in Thomas (“create a coarse-scale connection graph that is used as input to multiphase reservoir simulations”, [page 7 paragraph 1 lines 2-3]). Additionally, Thomas leaves open the possibility of using other functions for aggregation/agglomeration purposes, (“However, d can be any function that is correlated with the desired model resolution”, Thomas [page 3 paragraph 6 lines 3-4]). A person having skill in the art would have a reasonable expectation of successfully agglomerating using different starting locations in Thomas by modifying Thomas with the validating initial starting locations of Chung. Therefore, it would have been obvious to combine Thomas with Chung to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 16, Thomas teaches all of the limitations of claim 15, as noted above. Thomas does not teach wherein the third combinatorial algorithm reuses a portion of the first partial coarsening scenario to generate the second coarsening scenario and the third coarsening scenario.
However, Chung teaches wherein the third combinatorial algorithm reuses a portion of the first partial coarsening scenario to generate the second coarsening scenario and the third coarsening scenario (process of merging 2x2x2 is repeated, [page 2 col 2 paragraph 3 line 6]; agglomerating using a 2x2x2 once gives agglomerations equivalent in size to 8 fine voxels, while agglomerating with a 2x2x2 twice gives equivalent size of 64 fine voxels).
It would have been obvious to one skilled in the art before the effective filing date to combine Thomas with Chung because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. The prior combination of Thomas in view of Chung discloses a system and method that teaches all of the claimed features except for re-using a portion of the first partial coarsening scenario. Chung teaches repeating a coarsening algorithm in what a person having skill in the art would understand as a recursive manner, (in Chung, process of merging 2x2x2 is repeated, [page 2 col 2 paragraph 3 line 6]; agglomerating using a 2x2x2 once gives agglomerations equivalent in size to 8 fine voxels, while agglomerating with a 2x2x2 twice gives equivalent size of 64 fine voxels). Chung specifically suggests that agglomeration methods are used for large scale reservoir simulations and multiphase flow simulations (Chung [page 2 col 1 paragraph 2 lines 10-17]) which is the purpose disclosed in Thomas (“create a coarse-scale connection graph that is used as input to multiphase reservoir simulations”, [page 7 paragraph 1 lines 2-3]). Additionally, Thomas leaves open the possibility of using other functions for aggregation/agglomeration purposes, (“However, d can be any function that is correlated with the desired model resolution”, Thomas [page 3 paragraph 6 lines 3-4]). A person having skill in the art would have a reasonable expectation of successfully agglomerating using different starting locations in Thomas by modifying Thomas with the validating initial starting locations of Chung. Therefore, it would have been obvious to combine Thomas with Chung to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.



Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  “Recent Developments in Unstructured Aggregation-Based Upscaling for Simulation Workflows and Applications” (Thomas) in view of "Voxel agglomeration for accelerate estimation of permeability from micro-CT images" (Chung) in further view of “Permeability Upscaling Techniques for Reservoir Simulation” (Salazar)
With respect to claim 18, Thomas teaches all of the limitations of claim 14, as noted above. Thomas further teaches wherein the first coarsening scenario is a greedy algorithm (the first iteration of equation is a greedy algorithm in that the heuristic considers the coarsest level for each cell first, and then downsizes if necessary to honor Cartesian logic, [page 4 paragraph 3 lines 1-4]); wherein the first coarsening scenario comprises a number of coarsened grid blocks that is greater than a number of coarsened grid blocks in the second coarsening scenario (first iteration is the coarsest level (Level 3 in example) where l_a = L_a, [page 4 paragraph 3 line 2]).
Thomas does not teach the second coarsening scenario is a dynamic programming algorithm, and wherein the predetermined criterion is a coarsening ratio threshold.
However, Chung teaches the second coarsening scenario is a dynamic programming algorithm (process of merging 2x2x2 is repeated recursively, [page 2 col 2 paragraph 3 line 6]; meaning agglomerating using a 2x2x2 once gives agglomerations equivalent in size to 8 fine voxels, while repeating agglomeration recursively with a 2x2x2 gives equivalent size of 64 fine voxels).
Neither Thomas nor Chung teaches wherein the predetermined criterion is a coarsening ratio threshold.
However, Salazar teaches wherein the predetermined criterion is a coarsening ratio threshold (four different upscaling ratio’s defined to execute the case studies, [page 4 col 2 paragraph 4 lines 1-2]; definition of upscaling ratio is same as coarsening ratio in equation (18), [page 3]).

It would have been obvious to one skilled in the art before the effective filing date to combine Thomas with Chung because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Thomas discloses a system and method that teaches all of the claimed features except for dynamic programming of the second partial coarsening scenario. Chung teaches repeating a coarsening algorithm in what a person having skill in the art would understand as a recursive manner, (in Chung, process of merging 2x2x2 is repeated, [page 2 col 2 paragraph 3 line 6]; agglomerating using a 2x2x2 once gives agglomerations equivalent in size to 8 fine voxels, while agglomerating with a 2x2x2 twice gives equivalent size of 64 fine voxels). Chung specifically suggests that agglomeration methods are used for large scale reservoir simulations and multiphase flow simulations (Chung [page 2 col 1 paragraph 2 lines 10-17]) which is the purpose disclosed in Thomas (“create a coarse-scale connection graph that is used as input to multiphase reservoir simulations”, [page 7 paragraph 1 lines 2-3]). Additionally, Thomas leaves open the possibility of using other functions for aggregation/agglomeration purposes, (“However, d can be any function that is correlated with the desired model resolution”, Thomas [page 3 paragraph 6 lines 3-4]). A person having skill in the art would have a reasonable expectation of successfully agglomerating using different starting locations in Thomas by modifying Thomas with the validating initial starting locations of Chung. Therefore, it would have been obvious to combine Thomas with Chung to a person having ordinary skill in the art.
It would have been obvious to one skilled in the art before the effective filing date to combine Thomas and Chung with Salazar because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. The prior combination of Thomas in view of Chung discloses a system and method that teaches all of the claimed features except for coarsening ratio threshold. Salazar formally defines upscaling ratio in equation (18) (Salazar [page 3]) and describes how upscaling ratio is an important characteristic to consider because as the ratio increases so does error, (Salazar [page 6 col 1 paragraph 2 lines 1-7]). Additionally, Thomas leaves open the possibility of using other functions for aggregation/agglomeration purposes, (“However, d can be any function that is correlated with the desired model resolution”, Thomas [page 3 paragraph 6 lines 3-4]). A person having skill in the art would have a reasonable expectation of successfully agglomerating using an upscaling ratio threshold to control for accuracy in Thomas in view of Chung by modifying Thomas in view of Chung with the defined upscaling ratio of Salazar, [page 4 col 2 paragraph 4 lines 1-2]). Therefore, it would have been obvious to combine Thomas in view of Chung with Salazar to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  “Recent Developments in Unstructured Aggregation-Based Upscaling for Simulation Workflows and Applications” (Thomas) in view of U.S. 8,350,851 (Flew)
With respect to claim 19, Thomas teaches all of the limitations of claim 14, as noted above. Thomas does not teach obtaining a request to determine automatically a maximum coarsening value of the coarsening mask; determining an initial block size that fits among a subset of cells within the coarsening mask; and adjusting the initial block size iteratively to determine a maximum block size that fits within the coarsening mask to produce a final block size, wherein the maximum coarsening value corresponds to the final block size, and wherein the maximum coarsening value is used in the first combinatorial algorithm and the second combinatorial algorithm.
However, Flew teaches obtaining a request to determine automatically a maximum coarsening value of the coarsening mask (user sends some sort of request that triggers process 200 of FIG. 4 such as loading model inputs 202, [col 5 ln 52]; or more generally to explore uncertainty of space, [col 9 ln 12-14]; which results in finding coarsest grid without diverging from fine model within acceptable limit, [col 7 ln 58-67]); determining an initial block size that fits among a subset of cells within the coarsening mask (select factor or fraction, [col 5 ln 63-64]; in this example the factor is nine to one, as shown at 252 in FIG. 5, [col 5 ln 66]-[col 6 ln 1]); and adjusting the initial block size iteratively to determine a maximum block size that fits within the coarsening mask to produce a final block size (repeat 208-214, [col 6 ln 12-13]; additional coarsening, [col 6 ln 62]; repeated until acceptable level of divergence is reached, [col 7 ln 10-11]; then upscaling repeated again, [col 7 ln 58-67]), wherein the maximum coarsening value corresponds to the final block size (final model when acceptable coarsened upscaled grid model achieved, [col 8 ln 9-12]), and wherein the maximum coarsening value is used in the first combinatorial algorithm (first coarsening loop 208-214, [col 7 ln 1-13]) and the second combinatorial algorithm (second coarsening loop 222-228, [col 7 ln 63-65]).
It would have been obvious to one skilled in the art before the effective filing date to combine Thomas with Flew because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Thomas discloses a system and method that teaches all of the claimed features except for using iterations to find the maximum coarsening value. Flew teaches that choosing a model coarseness was previously a discretionary process of trial-and-error to find the appropriate scale for a dynamic reservoir simulation (Flew [col 1 ln 13-26]). The method taught by Flew in FIG. 4 is motivated specifically to improve upon this problem, [col 1 ln 27]). Thomas leaves open the possibility of using other functions for aggregation/agglomeration purposes, (“However, d can be any function that is correlated with the desired model resolution”, Thomas [page 3 paragraph 6 lines 3-4]). Furthermore, Thomas recognizes a similar problem and recognizes that less user input is better, (“minimize mandatory input”, Thomas [page 3 paragraph 7 line 2]). A person having skill in the art would have a reasonable expectation of successfully agglomerating to a maximum coarsening value in Thomas by modifying Thomas with the iterating until drifting away or diverging heuristic of Flew (Flew [col 7 ln 66]). Therefore, it would have been obvious to combine Thomas with Flew to a person having ordinary skill in the art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Additive Correction Multigrid Applied To Petroleum Reservoir Simulation” (Cordazzo) – Recursive agglomeration scheme using equations (12) and (13) with scale factor α, [page 7 paragraph 4 line 1]-[page 9 paragraph 2 line 3].
“Integration of local–global upscaling and grid adaptivity for simulation of subsurface  flow in heterogeneous formations” (Gerritson) – FIG. 4 and FIG. 8 show rectangular upscaling, [pages 197, 199].
“A Next-Generation Parallel Reservoir Simulator for Giant Reservoirs” (Dogru) – basis document for defining benefits of LGR and unstructured grids, [page 6].	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148